 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL HERNANDEZ,                                  No. 2:18-cv-1316-JAM-EFB PS
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    CITY OF STOCKTON, et al.,
15                        Defendants.
16

17           After this case was referred to the undersigned, the court issued an order setting a status

18   conference on November 20, 2019. ECF No. 37. The order also directed the parties to file, by no

19   later than November 6, 2019, status reports addressing the future scheduling of the case. Id.

20   Defendants timely filed a joint status report (ECF No. 39), but plaintiff failed to file a status

21   report. Accordingly, the status conference was continued, and plaintiff was ordered, by no later

22   than December 4, 2019, to file a status report and to show cause why sanctions should not be

23   imposed for his failure to file a status report. ECF No. 40. Plaintiff was also admonished that

24   failure to comply with the order could result in the imposition of sanctions, including a

25   recommendation that this action be dismissed for failure to prosecute and/or comply with court

26   orders. Id. at 2.

27           The deadline has passed and plaintiff has not filed a status report, nor has he otherwise

28   responded to the court’s order to show cause.
                                                         1
 1          Accordingly, it is hereby ORDERED that the December 18, 2019 scheduling conference
 2   is vacated.
 3          Further, it is RECOMMENDED that this action be dismissed for failure to prosecute and
 4   to comply with court orders. See Fed. R. Civ. P. 41(b); Cal. E.D. L.R. 110.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Failure to file objections within the specified time may waive the right
10   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12

13   DATED: December 12, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
